Bijur, J.
(dissenting). This action was brought to recover against a landlord on the ground of negligence. Plaintiff, a man sixty years old, about to visit his sister, was, at six o’clock in the evening of August 5, 1909, ascending the second flight of stairs_ in the tenement house owned by the defendant. The hall and stairway were dark, and the stairs were carpeted. A boy, eleven years of age, descending “ in a hurry ” collided with plaintiff, throwing him to the ground and injuring him. The jury, after a careful charge, found in favor of the plaintiff. The order setting aside the ver*142diet was based on the opinion of the learned trial judge that the unlighted condition of the hallway (in violation of the Tenement House Law) was not the proximate cause of the plaintiff’s injury, citing as authority Storey v. Mayor, 29 App. Div. 316.
We have had recent occasion to. examine the question of proximate cause (see Independent Ice Cream Co. v. United Ice Cream Co., 69 Misc. Rep. 623); but the precise point now in issue was not present in that case. There, a team of horses, attached to a wagon, left unattended in the city streets, was run into by defendant’s w-agon, and, having thus been caused to run away, caused the damage for which plaintiff sued. We held that, while- leaving a team unattended in a city street might be regarded as negligence, = that negligence was not the proximate cause of the injury, but might be considered the causa sine qua non. The causa causans was the negligence of the defendant in colliding with the team, starting it on its career of destruction. See Trapp v. McClellan, 68 App. Div. 362, 367.
It is true, as claimed by respondent, that, if the independent, intervening, negligent act of a third person had brought about the accident, the respondent should not be held. But, even assuming that the conduct of the boy had in some way been negligent, this cannot be regarded as an independent act of negligence, but as one strictly dependent upon, and correlated with, the darkness negligently permitted to exist by the respondent. There is, it may be said, no proof that the boy was descending the stairs in any unduly precipitate manner, or, indeed, in any way which would not have been perfectly safe under ordinary circumstances. If his descent is, nevertheless, to be regarded as negligent, it can only be because it was negligent to descend a dark stairway; and we would then be confronted with the remarkable proposition that the landlord of a tenement house, who, according to the inferences necessarily to be drawn from the verdict, had negligently permitted the hallway to remain in darkness, might be relieved of responsibility because a tenant had used that hallway for the essential purpose of egress from the premises.
*143The order should, therefore, he set aside, with ten dollars costs and disbursements, and the verdict and judgment reinstated with costs.
Order modified, and, as modified, affirmed, without costs.